DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is a FINAL OFFICE ACTION in response to the Supplemental Amendment filed on 12/12/2022 and Amendment /Remarks filed on 11/23/2022.
 Claims 5-20 are new. Claims are pending in the Application.   
  
Continuity/priority Information 
The present Application 17314768, filed 05/07/2021 is a continuation of 15956960, filed 04/19/2018, now U.S. Patent No. 11,031,957 and  claims foreign priority to REPUBLIC OF KOREA,  Application 10-2017-0139976, filed 10/26/2017. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/956,960, filed on 04/19/2018.
Response to Arguments
Applicant's arguments, see Amendment /Remarks filed on 11/23/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al. (U.S. Pub. No. 20180269905), have been fully considered but they are not persuasive, as set forth in the present office action. 
  During an interview on 18 October 2022 with Applicant’s representative Nelson D Runkle and the Examiner, the parties discussed Bhatia et al. (U.S. Pub. No. 20180269905) along with a proposed amendment, especially the origin of the first data and second data that would more clearly define the Claimed invention with respect to storing the data in a first memory and second memory. No agreement was reached. 
Applicant argues that Bhatia does not teach or suggest "a processor configured to: perform a flag encoding operation on first data generated by the processor during an iterative decoding operation to generate first flag data representing the first data, and perform the flag encoding operation on second data to generate second flag data having a predetermined value," as claimed.
Applicant notes the operations shown in FIG. 4 of Bhatia relate to decoding a selected constituent codeword. By contrast, the processor of claim 1 is configured to "perform a flag encoding operation on first data generated by the processor during an iterative decoding operation." As operations 406 and 408 relate to decoding operations, Applicant respectfully submits Bhatia does not teach or suggest the claimed flag encoding operation.
In light of the Claims rejection under 112(b), second paragraph, as being indefinite for failing to and distinctly claim the above limitations, as best understood, Bhatia discloses in Fig. 4, [0052] At operation 406, in an iteration to decode the product codeword according to the selected decoding procedure, the system selects and accesses a constituent codeword “first data” based on the constituent codeword's decoding state for the selected decoding procedure. [0054] At operation 408, the system decodes the selected constituent codeword “second data”. The decoding can be successful (e.g., resulting in an error free decoded constituent codeword), possible but containing errors, or can fail.
[0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. Therefore, the size of the constituent codeword “first data” is greater than the flag having one bit.
Clearly, in performing a flag encoding operation, the Claimed invention recites an iterative decoding operation, similar to the TPC decoder 140 which performs TPC decoding using the decision and/or reliability information as disclosed by Bhatia. Also, see Par. [0028] TPC codes may be decoded by performing an iterative decoding procedure on the constituent codewords in one or more dimensions. The TPC decoder may iteratively continue the decoding process until either a correct codeword is found or decoding failure is declared.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claims 1-11, and 20, the limitation “perform the flag encoding operation on second data to generate second flag data having a predetermined value” is indefinite. It is unclear how the second data is created by performing the flag encoding operation. Claim is missing essential step or element prior to the creation of the second data. According to the SUMMARY of the invention, performing an ith operation using first data to obtain second data, and ..........performing a flag encoding operation on the second data”. It appears that the second data is obtained from the first data. However, this is not part of the Claims.    
Claims 1, 20, the limitation “store the second data in the first memory based on the second flag data having the predetermined value” is indefinite. 
The Specification describes [0097] FIG. 7B, the decoding logic 110 may store the second data in the main memory 120. [0071] FIG. 4B, If the flag encoding fails, the second flag data 431 may be generated with a predetermined value that is different from the first flag data and indicates the failure of the flag encoding.
Clearly, there is no functional relationship between storing the second data and the second flag data having the predetermined value. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al. (U.S. Pub. No. 20180269905) FILED: March 15, 2017.
Regarding independent Claims 1, and 20, Bhatia discloses techniques for codeword decoding, comprising: 
a first memory; a second memory; and a processor; [0031] FIG. 1 illustrates   a TPC error correcting system. TPC encoder 110 receives information bits that include data which is desired to be stored in a storage system 120. [0033] The decision and/or reliability information is passed to TPC decoder 140 which performs TPC decoding using the decision and/or reliability information. Also, as shown in FIG. 6, [0081] the computer 620 may include a processor(s) 660 that communicates with a number of peripheral devices via a bus subsystem 690.
 perform a flag encoding operation on first data and second data and to generate first and second data flag data; [0045] Turning to FIGS. 4-5, the figures illustrate example flows for processing a product codeword, such as a TPC codeword. A system, such as an ECC system (e.g., the system 100 of FIG. 1) or a decoding system within the ECC system (e.g., the TPC decoder 140 of FIG. 1), may be configured to perform the illustrative flows.  
Fig. 4, [0052] At operation 406, in an iteration to decode the product codeword according to the selected decoding procedure, the system selects and accesses a constituent codeword “first data” based on the constituent codeword's decoding state for the selected decoding procedure. [0054] At operation 408, the system decodes the selected constituent codeword “second data”. The decoding can be successful (e.g., resulting in an error free decoded constituent codeword), possible but containing errors, or can fail. 
 a first memory configured to store the second data; [0031] FIG. 1 In the example shown, TPC encoder 110 receives information bits that include data which is desired to be stored in a storage system 120 or transmitted in a communications channel. TPC encoded data is output by TPC encoder 110 and is written to storage 120.  [0038] Similarly to FIG. 2, the TPC codeword 300 includes constituent codewords. The row codewords are the constituent codewords found across the rows, each containing data bits and parity bits from a row.
 a second memory configured to store the first flag data and the second flag data,  FIG. 3  [0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. [0057] At operation 414, the system marks the constituent codeword as correctly decoded. In one example, the syndrome of the constituent codeword (or some flag indicating that the decoding was correct) is stored.
 wherein the first data is larger than the first flag data, and the second data is  larger than the second flag data. [0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. Therefore, the size of the constituent codeword “first data” is greater than the flag having one bit. 
[0035] FIG. 2 illustrates an example block diagram of a two-dimensional TPC codeword 200. Each row codeword 240 includes multiple information bits 250 and one or more parity bits 260. Similarly, each column codeword includes multiple information bits and one or more parity bits, corresponding the first memory, which is greater than the memory flag having one bit.

Regarding independent Claim 12, Bhatia discloses the same limitations as applied to independent Claim 1 above, and in addition the limitations “based on the flag encoding operation being successful,..............and  based on the flag encoding operation being unsuccessful”.
Fig. 4, [0052] At operation 406, in an iteration to decode the product codeword according to the selected decoding procedure, the system selects and accesses a constituent codeword “first data” based on the constituent codeword's decoding state for the selected decoding procedure. [0054] At operation 408, the system decodes the selected constituent codeword “second data”. The decoding can be successful (e.g., resulting in an error free decoded constituent codeword), possible but containing errors, or can fail. 
in response to the flag encoding operation being successful; [0055] If the decoding did not fail “successful”, operation 412 follows operation 410 to determine if the decoding was correct (e.g., the decoded constituent codeword is error free). If the decoding is correct, operation 414 follows operation 412 to mark the decoding as successful. [0057] At operation 414, the system marks the constituent codeword as correctly decoded. In one example, the syndrome of the constituent codeword (or some flag indicating that the decoding was correct) is stored “storing the result”. 
“in response to the flag encoding operation being unsuccessful” [0060] Operation 420 is performed when the decoding of the selected constituent codeword according to the selected decoding procedure has failed, as determined at operation 410. In an example, the decoding state of the selected constituent codeword for the selected decoding procedure is updated to "failed."

Claims 2-4, processor is further configured to access the second memory to store the second flag data [0031] FIG. 1, TPC encoder 110 receives information bits that include data which is desired to be stored in a storage system 120 or transmitted in a communications channel. TPC encoded data is output by TPC encoder 110 and is written to storage 120. [0042] In an example, the decoding state information 310 can be stored as arrays of values or flags “flag data” in memory of the decoding system, where one array is stored per decoding procedure.
Regarding Claims  5-11, first and second flag data;
[0057] At operation 414, the system marks the constituent codeword as correctly decoded. In one example, the syndrome of the constituent codeword (or some flag indicating that the decoding was correct) is stored. In another example, the decoding state(s) of the constituent codeword across the different decoding procedures is updated to an “error free” state.
[0068] At operation 504, the system initializes the BCH decoding states. For example, an array of flags is used. This array stores one bit of information for each BCH constituent codeword. These flags are initialized to zero for all BCH constituent codewords at the start of the decoding of the product codeword.
[0072] At operation 514, the system determines if the BCH decoding state of the BCH constituent codeword corresponding to the counter is “failed” or not. According to this operation, during the decoding iteration and before attempting the decoding of the BCH constituent codeword, its corresponding flag is checked. If the flag is “1” (e.g., its BCH decoding state is “failed”), the flag indicates that the decoding of this BCH codeword failed in some previous decoding iteration and no bit belonging to this BCH codeword has changed since the last decoding iteration.

Regarding Claims  13-19, flag encoding operation being successful,  and the flag encoding operation being unsuccessful; 
[0040] These values represent flags that indicate whether previous decoding failed or not and no updates have occurred since (e.g., no bits corrected or flipped). In an example, a two-value state is used. In this example, the decoding state can be set to “unknown” by using a value of “0,” for instance. The decoding state can be set to “failed” by using a value of “1,” for instance.
[0042] In an example, the decoding state information 310 can be stored as arrays of values or flags in memory of the decoding system, where one array is stored per decoding procedure. Each array stores one bit of information for each constituent codeword for the applicable decoding procedure. When applying a decoding procedure, the decoding of a constituent codeword with a “failed” decoding state for that procedure is skipped.
[0077] At operation 534, the system updates the BCH decoding state(s) of the impacted BCH constituent codeword(s). For example, these decoding states are updated to “unknown” by resetting their flags to “0.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 14, 2022
Final Rejection 17314768 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov